TEE ATE%SNEY   GENES
                    OIFTEXAS


                        Msy 13,~1948

Hon. R, V. Rayford           opinion   No. v-575
Count Auditor                                   I
Rusk Eouuty                  Re: The procedure“to be
Hendereon, Texas                 followed by the Coun-
                                 ty Clerk when request-
                                 ed to furnish certlifi-
                                 ed copies of lettem
                                 testamentar$,lettelrs
                                 of guard.la@shZp,and
                                 thellke. . .
Dear Sir:
         ‘.Referenceis made to your recent request
which reada, in part, as foll’ows~
    “Thb Cknty Clepk of thli OoMty,has ask-
    ed~me to”write you for an opinion or rul-
    ing on the titter oi’Letters‘Test~amentary,
    Letters of Administr&ion.and Letters of
    tiardlanshlp;In probate matterca.. .
    ‘Row as to Article 3405, in order to is-
    tiue{Other Letters’:mu&we have proof of
    loss, or can as many original letters be
    fs~suedto the person who has qualified as
    hcmay desire? Letters are nooded in aorne
    madters quite olton - suah Su p&me&s of
    oil royalties, eta., cashing Oovermiont
    bonds, all veterans matters,-eta. Can this
    be done - or 6812lettqrs~bo lspuod at the
    request of suoh a pompany m gfiegcy,aoting
    in behalf:~oi.
                 tho pqrgqn w&y hy’qpalifled.
                         .
    “In giving hs”yotrr&nlon, we,“wouldspe-
    olfioally like,to know if it is lrregUl8r
    to reoord,In the Probate Minutes a.oopy of
    Letters issued to a qualified parson, and
    then henceforth to issue certified copies
    of suoh letters, front the rceoord. .Or,,up-
    on request of any person or agency actlag
    In behalf of the qualified pamon, shall
    o~iglnal letters be Issued aa they are
Hon. R. V. Rayford; page 2     (V-575)


     needed?
     'Or, would it be more in line with the
     meaning of the Statutes for the Clerk to
     %,ssaeand deliver original letter8 upon'
     qualification,.notingthe,same on the
     Probate Docket, and then issue Certlfl-
     cates stating that letter8 were Issued
     upon 3uc.hand such.a date, and thatthe           :~ .~.:
     admini.strat'ion
                    'is"&111 In full force,.
     and.@fect?"'
       I:.          of Article V of the St.&e Cc&tltu-
         at&ion ,2rIi
,ti&,.~~?vldes,,
              ii,pa+, as follows:
           "T&o &all be elected for each
     c;dunty,by the qualified voters, a coun-~
   ~ ty olerk,'who shall hold his offloe for
     two years, who shall be olerk of the
     County and Commf~3foner31 Court3 and re-
     corder of the oounty, whose duties, por-
     qni@tee and feea.o#'offtoq shall bq,pre-
     sbtilbea                     . : .?
              bp'the'L&g;Lsbature,.
           A+Aolss 34@ and 3402, V. C: 9. ,; are as fol-
lows:       ; -.
         .“Ait.i3SO&     ,~Clirk 3hall‘laaue,letil'.
                       .,:tins,:    _:
          Y&onever'aliexeoutor or admltistxa-
     tor has beti@quslifloa:ia,,tbe.~er.ri-            ',,
    qulrti.by. law, the,.@lolrk    of.the oourt
    gi%nting:the,&etterstestatin$prg.        or of
    admlhistratloashall ,fixW$if$-tih     issue and
    deliver the fetters"60 suah,.oxeou$or        or
    adminlbt~&tbii;l~~..
             .~ ,.,_-,.
                     ,:     . ,;   ~,,, 1  ,..
                                                                .
        . +t 9,‘.34oi i :, tit“’ cops*&&      ~lettens::-.
                                                         j
                                                    . ,.:,          .
        *""$&ii&~ ~~&tcrmon~s&',&'oi,a-s-,, ,:I,         ;
    tration"fjhbl1  'bd6,pdptlfloateof the olerk
    OS the ,.~90ct':g~aat,lng..the.'sa~,   .attosted'.by
                                                       .,
    the sea+,a&..ssah    cotirt,, andstating .that:-...
    suoh 6xe+;o? o?.a@$nieWatar,-ss' the oaso
    may be~,asi,~~~p,qaall4~~ +sisuch aa Tthe. ~'
    law req~ceb,.,:tfie,,.date   ef,,.suaff
                                          qualif&oation:‘:
    and tJiqn@e qe #+e,.zge,o,espqdi,
           .: ,O~_,
                I.,*:2:
            .!~~.
              i'!     '.;
                        ~:-. ::I      .~,:',.
                a.',
                   .;:,..I,::
                          7':-'
                              .:,'.    .,    : ._.
,.   -   -



             Hon. R. V. Rayfprd, page 3   (V-575)


                      Article 4133, V. C. 3., pr.ovide.3
                            ,.,                        that:
                      ‘When‘9 p&Bon appointed guard& tii~
                 qualified a3 guch, py~taking the oath ‘and
                 giving the bond required by law,~the clerk
                 shall issue to him a certificateunder seal,
                 at,at@g the,fact of 3uoh appointmentand
                 quallfloa~$bnand date ‘thereof;which cer- :
                 tlfloate shall conatlfute letters of g-c
                 dltish5.p,~
                           and be evidence Y$ the aMthorlt!y
                 .ofsuch person to act as;guardlan.
                    : A*tlcles 3494 .ani.i
                                        3495, V. C. S., provge as
             foll’ows
                    :
                       UArt..3404.
                      “When two or more persons qualify a3
                 executops or adalnlstrator3,,~
                                              letters,3hail
                 be ls‘auedt6 each of the? ao paltfyips. i:
                       ‘Art. 34’05.
                       “Whe* J.etters’
                                     .havebeen aestroyea OF’.:;;
                  lost,,the clerk may is.sneother ledtiter ~:
                  in their stead, which shall have the same
                  $‘?rc.,e
                        and effe’cta.3$he or.lg+nalletters.”
                                                    ~.      :,
                                                             ,:
                                                              ,,
                                there
                                 -’ :are  no stat&e3 deali& with”
                               letter3 df gua+.anshlp, Article .~ :
             4108, Ti.C. S., provider ,tQat:\    ‘.
                        “~e~~pPovlslon3,ru&?B and regula-
             ,. ‘i’t5ons.which.govern estates of decedents
                   shall,.
                         &&ply to and goverb.such gusrdlan-
                   ship@, uhenev~erthe.sati,are applicable .~
                                                            i’
                   and ,not~
                           lnoona$stentIwithany.proglsion ‘,     *
                   of thin t+txe.

                       By vLrtue of the above statute, what we hav,e
             to say in tiegardto letterp of’admitistrationand tes-
             tamentary la also applicable to letter3 of guardlan-
             ships.
                       It 13 apphrent from the c~n3titutlonalpro-
             vlslon~ quo~tedabove that the County Cle,rkmtlyperform
             only :vLibse
                        dutias w+h   are,lmpoaed,,
                                                 upon h&m by law.
                  ‘I   The statutes do not authorlee t2hec,OUntg~ Clerk
Hon. R. V. Rayford, page 4   (V-5'15)


to record letter3 of admlnlatratl~n,testamentaryor
gUardfanBhip.  Neither 13 there any authority whereby
the county Clerk may issue euch letters :tossy person
other than those who have qualified as administrator,
executor or.guardlan,accordlngto law,
          ~If;however,.suohletters have been lost or
destroyed, provision is made under Artlole 3405, supra,
for'the issuance of other letter3 In their stead. Al-
though thlzd person3 may deIpsndand the County Clerk may
issue a certificateof the transcript of the reoord of
any estate, upon paying the required fee, such persons
are not entitled to reoelve letters of admlnistratlon,
testamentaryor guardianship.
     Article 3295, V. C. S., provides, In part, as
follow3:

          "The'olerkbf the bounty oouri shall
     keep a record book to he btyledi *Judgecs
     Probate Docket,' and enter therein:
          “4. A minute of all ord&,   judg-
     ments, dearees.::and
                       proceedings hadWIn
     the estatej-swlth.the
                         date thereof. .~
         -'Its
             Is ipparent from'& ~foregolngprovIsion
that after a person has been duly appointed admlnlstra-
tar, executor or guardian, and has taken the oath and
given bona, It Is .mandatorythat the Cou+y Clerk issue
proper letters to suoh person.
          The performance of apoh duty by the County
Clark Is Incidentalto an&a part bf the prodeedLng8~
mentioned in the above Artlc&e. This belnejtru+, we
believe the statute oontemplatBsthat the ounty Clerk
should enter-in the Probate Dboket the date, and the
name of the person to whom suoh letters wero Issued.
           Artlole 3930, V. C. S., provibes, in part,
that:
           "Clerks of the oounty Court shall ro-
      oelve the following fees: . . .
                                           .~.~.
           "Eaah bertlflcate to any faot or :facta
     .eon&ned in the reoords of his oifl60, with
      certificateand seal, when not otherwis:5rg-
   I' tided for
Hon. R. V. Rayford, page 5   (V-575)


          Therefore, In view of the foregoing, It Is our
opinion,that the County Clerk may make a certificatethat
letter3 of administration,testamentaryor guardianship
have been Issued In such estate or guardianships,the
date of such issuance and the name of the persons to whom
they were issued.
                       SUMMARY
         The original letters of adminlstra-
    tlon, testamentaryor guardianshipmust
    be lost or destroyed before the County
    Clerk may Issue other letters. Article
    3405, v. c. s.
          The County Clerk may not reoord In
     the probate minute3 a copy of letters of
     admlnistratlon,testamentaryor guardlan-
     ahlps. Neither Is he authorleedH;;e;~%e
     suoh.lettersto third persona.           ,
     after such letter3 have been Issued to
     the proper pergons, the County Clerk may
     then Issue a certificate of suoh fact3
     which may appear of reoora.  Articles
     3295 and 3930, V. C. S.

                                  Youiv very truly,
                              ATTORNIXCENRRALOF TEXAS


                              By/q%.-KcL
BA:mw                              Bruce Allen
                                   Assistant